This is an appeal from a declaratory judgment rendered by the judge of the Monmouth County Circuit Court on a stipulation of facts and certain proofs presented to the court. From these stipulations and proofs it appears that in January 1905, one Annie Hallanan, a married woman, become the owner in fee of certain lands and premises situate in Monmouth county. Annie Hallanan retained possession of the said premises until January, 1917, when she executed and delivered a deed for the same to her husband, Michael Hallanan, without the intervention of an intermediary. In this conveyance no reference was made to the marital relations existing between the grantor and the grantee. The deed was executed and acknowledged by the said Annie Hallanan as if she had been a feme sole. The husband, Michael Hallanan, took possession of the premises and continued to hold it until his death occurred on April 3d 1926. On or about June 22d 1917, Annie Hallanan died intestate as to her real property leaving her surviving her husband, Michael Hallanan, and four children, to wit: The plaintiff, George Henry Hallanan, *Page 634 
the defendant Annie Hamilton, wife of George M. Hamilton, Mary Brady, the wife of Edward Brady, Alice Koch, wife of Harry Koch. The said Michael Hallanan died testate, and in and by his last will and testament devised all his real estate, including the premises in question, to his executors and trustees to hold the same in trust during the lifetime of the plaintiff, George H. Hallanan, and his grandson, George H. Hallanan, Jr., upon a certain trust specified in the will, subject to the right of a daughter of the said Michael Hallanan to occupy the premises in question for a certain period. On or about October 29th, 1927, the plaintiff-appellant, George Henry Hallanan, purchased whatever right, title and interest two of his sisters, Mary Brady and husband and Alice Koch and husband, had in the premises, which he claims made him the owner of an undivided three-fourths interest therein because of the fact, he alleges, the deed made by his mother, Annie Hallanan, to his father, Michael Hallanan, was void for the reason it was made directly from his mother to his father instead through an intermediary. Plaintiff claims that said deed was void under the common law rule of unity of the marital relation and also under section 14 of the Married Women's act (3 Comp. Stat., p. 3237), and that the legal title remained in his mother at the time of her death. He further urges that as she died intestate, the legal title descended to him and to his sisters as next of kin and heirs-at-law, and that his father, Michael Hallanan, notwithstanding the deed, acquired merely an estate by curtesy, with the result that he had no estate in the premises to dispose of by his will. It is claimed by the defendants, Annie Hallanan, George Reynolds Gibbons and George Henry Hallanan, who are the executors and trustees under the will of the said Michael Hallanan, that the deed made by the said Annie Hallanan to Michael Hallanan was validated by chapter 146 (Pamph. L. 1927, p. 283), and that in case said law did not validate said deed then that the deed itself vested in Michael Hallanan an equitable title to the land in question, and that the trustees are entitled to enforce that equity in a proceeding against the holders of the bare title, and would be entitled to a decree to that effect of the *Page 635 
Court of Chancery, directing such a conveyance to be made by the holders of the legal title.
The Monmouth County Circuit Court judge held that chapter 49 (Pamph. L. 1919, p. 95), entitled "An act providing that a husband or wife may convey real estate directly to each other," and the amendment thereto being chapter 146 (Pamph. L. 1927,p. 283), had no application to the present controversy, for the reason that the deed in question was made by Mrs. Hallanan in 1917, and that she died the same year, and the rights of her heirs-at-law consequently accrued and became vested prior to the enactment of said act in 1919 and the amendment of 1927, which acts did not apply to conveyances of land directly from husband to wife or wife to husband prior to the former date. The judge held, however, that the plaintiff was the owner of the bare legal title to three-fourths of the land in question subject to compulsory surrender thereof to the owners of the equitable estate in fee by appropriate procedure in equity.
We are of the opinion that the learned Circuit Court judge was right in his conclusion that the deed made by Annie Hallanan to Michael Hallanan conveyed an estate which would be good in equity and that equity would take cognizance and enforce it, compelling the surrender of the legal title to the equitable owners who in this case were executors and trustees under the will. We do not agree, however, with the learned judge that the act of 1919 and the amendment of 1927 above referred to are not applicable to this case. The amendment of 1927 (Pamph. L. 1927, p. 283) by the second section provided, "Every deed of such conveyance heretofore made or hereafter to be made in pursuance of this act shall be valid and effective in law and in equity, and is hereby validated and made effective accordingly," c. It quite obviously appears that this statute was intended to meet exactly the circumstances and facts which exist in this case before us. It is suggested by the plaintiff that the effect of this statute would be to take away property from the parties without due process of law. We do not consider this to be the case. The statute deals with a situation, as was pointed out by the trial judge, where the grantee or those claiming under him had a *Page 636 
valid equitable title to the land, and which is enforceable as against the parties holding the bare legal title by appropriate procedure in equity. The act above referred to of 1919, as amended by Pamph. L. 1927, p. 283, avoids the necessity of resorting to such procedure in a court of equity, and vests a present right to the legal title of the land in the equitable owners without the formality of a suit in Chancery. In this respect the case in question is similar to the case of Hannan
v. Wilson, 100 N.J. Eq. 528. In this case Chief Justice Gummere, writing the opinion of this court, said, in reference to the act of Pamph. L. 1924, p. 347, which provided for the validating of a deed wherein the recital thereof the name of one of the parties had been omitted:
"It is suggested by counsel that this statutory provision is unconstitutional, so far as it is applicable to cases like that now under consideration, because it deprives a married woman of property which never has been legally conveyed to her. But this suggestion is based upon a misapprehension of the effect of the statute. A deed by a married woman, in the execution of which her husband joins, vests in the grantee an equitable estate in the land which is the subject of the conveyance. Wright v. Pell,90 N.J. Eq. 11. The purpose of the statute is not to divest her of property without compensation paid therefor, but solely to give that effect to conveyance made, executed and delivered in good faith by her, and for which she has received the consideration money, which the parties to the instrument intended that it should have; and this the statute does by declaring that the omission by the scrivener of the name of the husband in the body of the deed shall not defeat the purpose of the parties to the instrument, but that such a conveyance shall transfer the legal, as well as the equitable, title to the land embraced in it. The power of the legislature to enact statutes for this purpose cannot, we think, be successfully challenged. That it has been frequently exercised a cursory examination of our statute law will disclose. At almost every session of that body statutes are passed, the object of which is to validate conveyances made and accepted in good faith, but which are defective in their execution by reason of the fact that the *Page 637 
acknowledgments thereto are nullities because the terms of the officers by whom they are taken have expired prior to the date of such taking, and, so far as we are aware, it has never even been suggested that such legislative action violates any constitutional provision."
It appears from the facts in this case that Michael Hallanan took possession of the premises after the deed had been delivered to him and continued to remain in possession and exercised the rights of ownership until his death. A conveyance by a wife to a husband is a presumed gift, and there is nothing in this case which tends to controvert such a conclusion. Schultze v.Schultze, 73 N.J. Eq. 597, and Farmer v. Farmer, 39 Id.211.
We are therefore of the opinion that Michael Hallanan was the owner of an equitable estate in fee in the lands and premises in question at the time of his death and had the right of disposing of it by will, and that by reason of the said act of 1919, as amended by Pamph. L. 1927, p. 283, the legal title also vested in him. It is not necessary, therefore, to take action in Chancery to recover the legal title for the benefit of the equitable estate. In this respect the judgment below will be modified.